 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDforeman because of the lack of adequate electrical skills by themachinists.We therefore find that the factor of efficiency doesnot favor the ITU.E. Conclusionsasto the merits of the disputeOn the basis of the record as a whole, and on appraisal of allthe relevant considerations,we conclude that the maintenanceelectricians are entitled to the work in dispute.Such factors asthe Employer's past practice, the Board's certification, the collective-bargaining agreements, and the unquestioned superior skills andexperience of the electricians demonstrate the superior claim of theIBEW. Accordingly, we shall determine the jurisdictional disputeby awarding the disputed work to the Employer's maintenanceelectricians who are represented by the IBEW, but not to that Unionor its members.Our present determination is limited to the partic-ular controversy which gave rise to this proceeding.DETERMINATION OF DISPUTEUpon the basis of the foregoing findings of fact, and upon theentire record in this case, the Board makes the following determina-tion of dispute pursuant to Section 10(k) of the National LaborRelations Act :Maintenance electricians represented by LocalUnion 124 ofthe International Brotherhood of ElectricalWorkers, AFL-CIO,are entitled to perform the work of electrical maintenance andrepair on the Autosetter and Linofilm equipment as well as allother electrical and electronic equipment at present in the composingroom of The Kansas City Star Company, Kansas City, Missouri.United Mine Workers of America;District 12, UnitedMine Work-ers of America;and Local 1148,UnitedMineWorkers ofAmerica,andPeabodyCoal Company,and District1,Progres-siveMineWorkersof America,and Armin D. Reinhardt, andLocal520, International Union ofOperating Engineering, AFL-CIO, and Local 50, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and HelpersofAmerica.CaseNo. 14-CD-184.March 1, 1965DECISION AND DETERMINATION OF DISPUTEThis is a proceeding pursuant to Section 10 (k) of the NationalLabor Relations Act, as amended, following a charge filed onOctober 12, 1964, by District 1, Progressive MineWorkers of151 NLRB No. 47. UNITED MINE 'WORKERS OF AMERICA, ETC.359America, herein called Progressive, alleging that the United MineWorkers of America, its District 12, and its Local 1148, hereincalledUMW or Respondent, had violated Section 8 (b) (4) (D) oftheAct.A duly scheduled hearing was held before HearingOfficer Robert H. Kubie on December 1, 2, and 3, 1964. All parties,except Local 50, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, appeared and wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to adduce evidence bearing on the issues.The rulingsof Hearing Officer Kubie made at the hearing are free from prej-udicial error and are hereby affirmed. Briefs were filed by the UDIWand by Progressive.Pursuant to the provisions of Section 3(b) of the Act, the NationalLabor Relations Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and Mem-bers Brown and Jenkins].Upon the entire record in this case, the Board makes the follow-ing findings :1.The business of the EmployerPeabody Coal Company is an Illinois corporation having a mainoffice in St. Louis, Missouri, and is engaged, in the State of Illinois,in the mining, processing, and sale of coal.Peabody annuallysells, directly from Illinois to purchasers located outside the State,coal valued in excess of $50,000.We find that Peabody is engagedin commerce within the meaning of Section 2(6) and (7) of theAct, and that it will effectuate the purposes of the Act to assertjurisdiction herein.2.The labor organization involvedThe UMW, Progressive, and Local 520 of the Operating Engineersare labor organizations within the meaning of Section 2(5) of theAct.3.The DisputeA. Background factsThe dispute concerns jurisdiction over the coal mining and proc-essingwork in an area of coal land, herein referred to as the"Freeburg area," which is located between two Peabody minesin southern Illinois.The River King Mine lies to the east ofthe Freeburg area, and is operated by Peabody under a contractwith UMW. To the west of River King, and between it and theFreeburg area, lie Illinois Highway 13 and the main tracks ofthe IllinoisCentralRailroad.The highway and the railroadtracks lie close together and run in a north-south direction. 360DECISIONSOF NATIONALLABOR RELATIONS BOARDSeveral miles further west lies Illinois Highway 159 which runsnorth and south.To the west of Illinois 159 is located the Mid-west Mine, operated by Peabody under a contract with Progressive.The Freeburg area lies between Illinois 159 and the line demarcatedby Illinois 13 and the Illinois Central tracks.The River King Mine consists of a group of strip mines and amodern tipple or processing plant, which has approximately 190employees.The mine produces chiefly crushed "industrial" or"utility" coal, which it sells, in one undifferentiated mass, largelyto industrial consumers located throughout a several-State area.Coal is received at the River King tipple solely by rail, and isshipped from River King chiefly by rail and barge, and, to avery limited extent, by truck.The River King tipple is rated to produce about 900 tons ofcoal an hour.During recent months it has been operating twoshifts a day, 6 days a week. River King's coal reserves are suf-ficient to keep it running at that capacity for approximately 20years.The Midwest Mine consists of an older tipple, one strip mine,and an underground mine (the latter's operations are not involvedin this dispute).The strip mine and the tipple which are involvedin this dispute have approximately 68 -employees.The Midwesttipple grades coal into a variety of size classifications which aresold primarily in the greater St. Louis area.The majority of itscustomers are purchasers for domestic and residential consumption.Coal is received at the Midwest tipple and shipped therefromentirely by truck.The production capacity of the Midwest tipple is rated about450 tons per hour.During recent months it has been workingone shift a day for a 5-day week. The strip mine will be entirelydepleted by the end of February or the beginning of March 1965.SentryCorporation, a wholly owned subsidiary of Peabody,owns the coal reserves and the active pits. It leases the pits toPeabody when Peabody decides to commence operations.Theleases designate the reserves they cover as being part of the minein connection with which they will operate.On January 1, 1957,the Freeburg area was included in a lease from Sentry to Peabodycovering the River King Mine.On January 1, 1963, this leasewas modified to exclude the Freeburg area; thereafter the area wasincluded in a lease from Sentry to Peabody covering the MidwestMine.Such switching of reserves, and the modification of theleases to conform thereto, have occurred on other occasions andreflect operational decisions and tax considerations. UNITED MINE WORKERS OF AMERICA, ETC.361In 1962, Peabody decided to mine the coal in the Freeburg areaand process it at the Midwest tipple.This decision was basedon several factors,inter alia:itwas more economical; the Midwesttipple was better suited to produce the type of coal required byPeabody's Greater St. Louis market area; and the coal reservesat the Midwest mine were dwindling.This decision to mine theFreeburg area as part of the Midwest operations resulted in the1963 lease modifications, notedsupra.To prepare to mine the Freeburg area and process its coalatMidwest, Peabody contracted with Armin Reinhardt, a sub-contractor, to build a haulage road from the Midwest tipple to theFreeburg area.Peabody also made plans to move a large pieceof mining machinery, called a 1250 dragline, from the River KingMine, where it had been operating, to the Freeburg area.In June 1964, Peabody executives discussed with local UMWofficials the plan to move the dragline from one of the River Kingpits across Highway 13 to the Freeburg area.At that time Odle,the president of the UMW local, advised the Company that whenthe dragline crossed Highway 13, the local would claim jurisdictionover the entire Freeburg area operation.Later that month, Pea-body's presidentmet with the UMW's International president,and informed the latter of Peabody's intention to open the Free-burg area and mine it as part of Midwest. Subsequently, variousUMW officials asserted on several occasions that if the Freeburgarea was mined, it was under UMW jurisdiction and must be minedas part of the River King Mine.Construction of the haulage road from the Midwest tipple tothe Freeburg area commenced in the spring of 1964.Betweenthe tipple and Highway 159, Peabody employees from Midwestworked with the employees of Reinhardt.' In early October 1964,the construction had reached Highway 159.Thereafter, no Mid-west employees worked on the project.On October 8, 1964, Odle requested a meeting for the followingmorning with the superintendent of the River King Mine.Earlyon October 9, Peabody executives met at the River King tipplewith Odle and the River King pit committee.At the meetingOdle stated that Peabody had a contractor (Reinhardt) buildinga road on property over which UMW had jurisdiction.He furtherstated that he wanted an agreement with Peabody, similar toother agreements Peabody had entered into on such occasions, tothe effect that UMW was permitting the work to go forward but was1Reinhardt's employees were represented by the Operating Engineers and the Team-sters,named as parties in interest to this dispute. 362DECISIONSOF NATIONALLABOR RELATIONS BOARDnot thereby waiving jurisdiction of the work or the area2Peabodyofficials refused to meet Odle's demand,stating that the landbelonged to Peabody and the Company would do what it wantedtowith it.When the Company refused to discuss the matterfurther,Odle and the committee members left the meeting.Odle then went to the washhouse and informed the River Kingemployees,who were about to start the day shift,thatPeabodywould not discuss the matter of the contractor doing the road-work.Thereupon the employees left without going to work.Bythe end of the second shift the River King Mine was completelyshut down.Approximately 165 employees were involved in thisstrike.Odle wrote a letter to Peabody on October 6, 1964, in which heconfirmed prior oral statements that UMW claimed jurisdiction ofthe Freeburg area.This letter was typed and mailed on October 9.On October 15, a number of Peabody employees, represented by aUMW local other than the party to this dispute,who work atthe Company'sMississippiRiver coal dock, went on strike.OnOctober 16, about 850 UMW employees,represented by yet anotherUMW local,who work at another Peabody mine about 90 milesto the north,went on strike.Their representatives stated that theemployees would return to work when the "mines in the south"went back.On October 15, the superintendent of still anotherPeabody mine was threatened with strike action by UMW employeesrepresented by another local.On October14,UMWand Peabody officials met and discussedthe problem.The UMW again asserted their right to jurisdictionover the Freeburg area, and the Company again claimed theright to decide by whom the coal was to be mined and where itwas to be processed.A proposalbyUMWthat the Companysuspend the roadbuilding pending a"settlement of the dispute"was rejected by Peabody.On October 16 the Company notified UMW that it would sus-pend the building of the road until the matter was settled bythisBoard.By the end of that day, all strikers at the variousPeabody facilities had returned to work.About 2 weeks after the strikersreturned to work, the Companyand UMW met again. UMW offered to mine and haul the coalto the Midwest tipple and permit it to be processed by employeesrepresented by Progressive.Peabody rejected the offer as imprac-2 The UMW contract includes jurisdiction over construction work.Evidence was in-troduced tending to show that on prior occasions construction around the mines coveredby UMW contract had been accomplished by the use of outside contractors only withthe written or oral agreement of UMW. UNITED MINE WORKERS OF AMERICA, ETC.363ticalbecause of the possibility of double royalty payments 3 andjurisdictional friction between the two unions.B. Contentions of the partiesThe UMW contends that the sole cause of the strike was thefailure and refusal of Peabody to discuss with UMW a legitimatequestion of bargaining; namely, UMW's right to the constructionwork which was the subject of the Peabody subcontract to Rein-hardt.UMW contends that there is no dispute between theOperatingEngineers (representing Reinhardt's employees) andUMW, nor is there a charge relating to the work in question, andthat the Board, therefore, has no jurisdiction.UMW contendsin the alternative that if the Board finds that it does have jurisdic-tion over any dispute over the construction of the haulage road,the Board should award this work to the employees represented byUMW. UMW further contends that if the Board concludes thatithas jurisdictional award under Section 10(k) with respect tothemining of coal in the Freeburg area, it should award thatwork to the UMW on the basis of Peabody's contract with UMW.Progressive contends that the real issue involved is who is tomine the coal in the Freeburg area. It argues that in claimingjurisdiction over the construction of the road, UMW is claimingjurisdiction over the Freeburg area which carries with it theinherent right to mine the coal thereon.Progressive furthercontends that the work in the Freeburg area should be awardedto the employees whom it represents because the Company assignedthework to the Midwest Mine for legitimate business reasons;namely, efficiency of operations.Progressive also maintains thattheUM1?T contract does not cover the land in question, and istherefore not determinative.Although the Company filed no brief, its position was made clearat the hearing.Peabody contends that it made a business decisiontomine the coal as part of the Midwest Mine, and the recordcontains ample evidence of the economic basis for this decision.It further stated that if it could not mine the Freeburg area aspart of the Midwest operations, it would not mine the area at all.Peabody further claims that the solution proposed by UMW, thatof allowing UMW employees to mine the coal and deliver it toProgressive employees at the Midwest tipple, would create insur-mountable problems.8 The UMW-Peabody contract requires Peabody to pay a royalty of 40 cents per tonon every ton produced by the company. The Progressive-Peabody contract requiresPeabody to pay a contribution to the Progressive welfare fund of 40 cents per ton of coalmined by the Company, with provision for a waiver of 50 percent of such contribution. 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDNeither Reinhardt nor the Operating Engineers filed briefs, andneither party stated its position on the issues in this matter.4.Applicabilityof the statuteSection 10(k) of the Act empowers the Board to hear anddetermine a dispute out of which a Section 8(b) (4) (D)chargehas arisen,unless the parties to such a dispute submit to theBoard satisfactory evidence that they have adjusted,or agreedupon methods for the voluntary adjustment of the dispute.Beforethe Board proceeds with a determination of dispute,however, itis required to find that there is reasonable cause to believe thatSection 8(b) (4) (D) has been violated.The record shows that the Company made and announced plansthat the coal in the Freeburg area was to be mined as part oftheMidwest Mine.Although UM1V contends that the only workin dispute is that of constructing the haulage road, the recordmakes it abundantly clear thatUMW, by assertingitsright toconstruct the road, was principally asserting jurisdiction over themining of coal in the area.Therefore,the claim to the constructionwork is in reality a claim to perform the coal mining operation.It is clear,and we find,that no object of the strikes of variousUMW locals from October 9 through 16,1964, was for the purposeof forcing Peabody toawardjurisdiction over the Freeberg areato employees representedby the UMW.On the basis of theentire record before us, we find that there is reasonable causeto believe that a violation of Section 8(b) (4) (D)of the Act hasoccurred,and that the dispute is properly before the Board fordetermination under Section 10(k) of the Act.5.Merits of the disputeA. The collective-bargaining agreementThe UMWrelies upon its collective-bargaining agreement knownas the National BituminousCoalWage Agreementof 1950, andspecifically the "Application of Agreementto CoalLands" provisioncontained therein, in its claim of jurisdiction over the Freeburgarea.The provision states:As a part of the consideration for this Agreement,the Operatorssignatory hereto agree that this Agreement covers the operationof all the coal lands owned or held under lease by them, or anyof them, or by any subsidiary or affiliate at the date of thisAgreement or acquired during its term which may hereafter(during the term of this Agreement)be put into production. UNITED MINE WORKERS OF AMERICA, ETC.365The said Operators agree that they will not lease out anycoal lands as a subterfuge for the purpose of avoiding theapplication of this Agreement 4We do not consider that this agreement is dispositive of thedispute here.While the literal terms of the agreement mightperhaps be read to require Peabody to operate all its properties,including the Midwest Mine, under the UMW contract, such aninterpretation is questionable in circumstances where, as here, theMidwest operation is covered by a Board certification running toProgressive.A further indication that the UMW contract doesnot govern the present situation is that a major and perhapsinseparable provision of that contract-the prohibition againstleasing out coal lands to avoid the UMW agreement-is clearlyinapplicable here.In the past, Peabody has transferred landswhich were part of the Midwest Mine reserves to River King forthe actual mining operations.Thus, for economic reasons, Peabodyhasmade assignments of coal reserves without regard to whatmine employees will engage in the actual mining.Against sucha background, it seems clear, as Peabody asserts, that the planneduse of the Midwest Mine facilities in the instant case was not "forthe purpose of avoiding this UMW agreement." In all the fore-going circumstances, the contract asserted by UMW is not ofcontrolling significance.B. Efficiency of operationsPeabody officials testified that if it were required to processFreeburg area coal through the River King tipple, it would notmine the coal at all, as its mining would be uneconomical throughRiver King.54This provision was modified by the 1964 amendment to the Agreement to provide asfollows:Application of Contract to Coal LandsAs part of the consideration for this agreement,the Operators signatory heretoagree that this Agreement covers the operation of all coal lands, coal producingand coal preparation facilities owned or held under lease by them, or any of them,or by any subsidiary or affiliate at the date of this Agreement,or acquired duringits term which may be hereafter(during the term of this Agreement)be put intoproduction or useThe Operators agree that they will not lease, license or con-tract out any coal lands,coal producing or coal preparation facilities for thepurpose of avoiding the application of this Agreement or any section, paragraphor clause thereof.5UMMW offered a possible solution to the dispute in suggesting that UMW employeesmine the coal and haul it to the Midwest tippleAt that point it would be turned overtoProgressive employees who would process the coalThe Company and Progressivecontend that this method would be impracticable.We think it would not be in theinterests of industrial peace and stability because of the likelihood of jurisdictional dif-ficulties arising from the normal interchange of tipple and pit workmen,and the historyof difficulties between the two unions.SeePerry Coal Company,Midwest-Radiant Cor-poration,and Peabody Coal Company,125 NLRB 1256,enfd. as modified 284 F. 2d 910(C A. 7), rehearing denied 291 F 2d 126(C A. 7), cert denied 366 U S 949. Afurther consideration militating against this solution is the possibility of subjecting theCompany to double royalties. 366DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Midwest and River King tipples produce different typesof coal for different markets.The Company's assignment of theFreeburg area to the Midwest Mine reflects its desire to fulfillexisting demand for the type of coal presently produced at theMidwest tipple.To process this coal at the River King tipplewould require the building of a new washer and additional equip-ment,which the Company contends would not be warrantedbecause of the small amount of acreage involved since Midwestis presently producing the type of coal desired.Further economic considerations are indicated in the record.Itwas testified that trucking coal from the River King tippleto the St. Louis market would cost an additional 15 to 25 centsper ton because of the greater distance to be covered. It was alsoshown that to move the coal from the mine to the River Kingtipplewould require the construction of an overpass over theIllinoisCentralRailroad tracks and IllinoisHighway 13.Anoverpass is apparently necessary, as a grade crossing is impracticaldue to strings of railroad cars parked on the Illinois Centralstorage track which runs next to the main line track.C. Job lossIn addition to the economic factors previously noted, the recordclearly indicates that the River King Mine is currently operatingat full capacity and has sufficient reserves to continue to do sofor approximately 20 years.On the other hand, the Midwest Minewill be completely mined out at the end of February 1965, and themine will be closed down at that time requiring the layoff ofapproximately 68 employees.CONCLUSIONUponconsideration of all pertinent factors appearing in therecord,',we shall assign the disputed work to the employees attheMidwestMine represented by Progressive.Inmaking thedetermination,we rely on the Employer'sassignment and theeconomic considerations involved, including,inter alia,the businessfactors upon which the Company based its decision to assign thearea to the Midwest Mine, and the potential loss of jobsifUAIIVO The Board will consider all relevant factors in making a determinationunder Sec-tion 10(k) of theAct.N.L R.B v.Radio & Television Broadcast Enginee,s Union,Local1212, IBEW AFL-CIO (Columbia Broadcasting System),364 US 573,Interna-tional Association of Machinists,Lodge No.1743, AFL-CIO (J.A. Jones ConstructionCo ), 135 NLRB 1402. In the instant case there is no difference in the skills or wort:involved, and no evidence of area or industry practice. UNITED MINE WORKERS OF AMERICA, ETC.367gained jurisdiction over the area.For the reasons previously stated,we do not give controlling significance to the UMW-Peabodycontract.We shall, accordingly, determine the jurisdictional dispute bydeciding that employees represented by Progressive, and not thoserepresented by UMW, are entitled to the work in dispute. Inmaking this determination, we are assigning the work to thepresent employees of the Midwest Mine who are represented byProgressive, but not to that Union or its members.In view of the above, we find that the Respondent Union isnot entitled by means proscribed by Section 8(b) (4) (D) of theAct to force or require the Employer to assign the disputed workto its members rather than to employees of the Midwest Minerepresented by Progressive.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the Act, and upon the basis ofthe foregoing findings, the Board makes the following determinationof dispute :1.Employees of the Midwest Mine, currently represented byDistrict 1, Progressive MineWorkers of America, are entitled tomine and process the coal located in the coalfield known as theFreeburg area which is currently leased to the Peabody CoalCompany.2.United Mine Workers of America, District 12, United MineWorkers of America, and Local 1148, United Mine Workers ofAmerica, are not entitled by means proscribed by Section 8(b) (4)(D) of the Act, to force or require the Employer to assign theabove work to employees of the River King Mine represented byit.73.Within 10 days from the date of this Decision and Determina-tion of Dispute, United Mine Workers of America (International) ;District 12, United MineWorkers of America ; and Local 1148,United Mine Workers of America, shall notify the Regional Directorfor Region 14, in writing, whether they will refrain from requir-ingPeabody Coal Company, by means proscribed by Section8(b) (4) (D), to assign the work in dispute to the employees ofthe River King Mine rather than to the employees of the MidwestMine.7The award of work does not specifically include the road construction work, butinasmuch as we have found that UMW's claim to the construction work is in reality aclaim to perform the coal mining operation,a further demand by the UMW for the roadconstruction work would violate this Determination.